Edmonds, J.:

In this case, the question was as to the meaning of the term “ children,” used in the will of the testator, and whether, in the term “ children,” could be included an illegitimate child. In this case there are legitimate children to answer the description contained in the will—and that being so, I think the illegitimate child is not included. There is nothing in the will, itself, manifesting any intention to include-'the illegitimate child, and such an intention cannot be inferred from any facts out of the will, nor can evidence of such facts be admitted for the purpose of. showing the intention of the testator.